Citation Nr: 1414365	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-04 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II (DM) or service-connected ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the White River Junction, Vermont Department of Veterans Affairs Regional Office (RO).  In June 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's current hypertension was not first manifested during active service, or within the first post-service year.
 
2. The Veteran's current hypertension is not related to service, and is not related to the service-connected DM or IHD.


CONCLUSION OF LAW

Hypertension was not incurred in service and is not presumed to have been incurred in service; hypertension is not proximately due to, a result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2007 and July 2007 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  These letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and pertinent post-service treatment records.  Additionally, the Veteran was afforded VA examinations in January 2006, October 2009, for his hypertension; however, as will be discussed in greater detail below, these examinations were not adequate for the purposes of rating the Veteran's claim on appeal.  As such, in June and October 2013, the Board requested a file review and expert medical opinion pertaining to the Veteran's claim on appeal.  September and November 2013 medical opinions from an endocrinologist and a cardiologist, respectively, adequately address the Board's request and provide sufficient explanations of rationale for the opinions expressed therein.  Under these circumstances, the Board finds that there has been substantial compliance with the June 2013 and October 2013 opinion requests, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the July 2011 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and symptomatology of the disability in question, specifically as to the nature and etiology of the Veteran's hypertension.  Additional testimony was provided at the hearing by the Veteran's spouse and the Veteran was represented by an accredited representative from the Vermont Office of Veterans Affairs.  During the hearing the VLJ asked the Veteran and his representative if a medical provider had ever linked the Veteran's hypertension to his service-connected disabilities, and the Veteran referenced evidence that was associated with the claims file.  The Veteran did not indicate that there was any outstanding evidence pertaining to this issue.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Certain chronic diseases (including hypertension) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).   Third, an adequate examination and opinion should be obtained.  Additionally, in a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran is seeking service connection for hypertension on the basis that such disability was caused or aggravated by his service-connected DM or IHD.  The Board notes that the Veteran was awarded service connection for DM and IHD due to herbicide exposure in Vietnam.  

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that hypertension, or symptoms of such, was not chronic in service, hypertension did not become manifest to a compensable degree within the first post-service year, symptoms of hypertension were not continuous since separation, and the Veteran's current hypertension is not related to his active service or his service-connected DM or IHD.  

A review of the service treatment records (STRS) are silent for any complaints or treatment related to hypertension.  On August 1972 separation examination, the Veteran's blood pressure was noted to be 128 systolic over 82 diastolic.  

Post-service VA treatment records show that the Veteran began seeking treatment at the VAMC in May 2005, at which point an existing diagnosis of hypertension was noted.  The May 2005 VA treatment record shows that the Veteran reported his hypertension was under control and that the Veteran's hypertension medications were changed to lessen side effects.  Subsequent 2005 VA treatment records indicate that the Veteran reportedly suffered from a temporary increase in hypertension symptoms, higher blood pressure, after his medications were changed.  However, a September 2005 VA treatment records notes that after additional medication changes, his hypertension was again well controlled.  The remainder of the VA treatment records show that the Veteran's hypertension was well controlled and he did not require any changes or increases in his medication.  There is no indication from the VA treatment records that his VA treatment providers related his hypertension to his active service or any of his service-connected disabilities.  

Post-service private treatment records show that the Veteran was receiving intermittent care for a variety of medical conditions, including his hypertension, from Dr. M.J., beginning in December 2005.  At that time, the Veteran reported that his hypertension was not well controlled; however, subsequent treatment records suggest that his hypertension was under better control.  Contained within these treatment records are 2007 records from the University of Vermont Cardiology department, which show the Veteran underwent a stent procedure at that time, and 2007 treatment records from Dr. A.S., an endocrinologist, which note the Veteran had been diagnosed with DM sometime in 2003.  In May 2007, Dr. M.J. drafted a letter which stated that the Veteran suffered from a metabolic syndrome, insulin resistance leading to type II diabetes, which lead to further obesity, hypertension, and atherosclerotic heart disease.  The Board acknowledges that this letter suggests the Veteran's hypertension may be related to his service-connected DM; however, Dr. M.J. provided no rationale for this opinion and therefore it cannot be used for a basis of a grant of service connection.  

The Veteran initially filed a claim of entitlement to service connection for hypertension secondary to service-connected DM in October 2005 and was afforded a VA examination in January 2006.  At that time, the VA examiner opined that the Veteran's hypertension was less likely than not caused by or the result of his diabetes.  The examiner based the opinion on "medical literature;" the fact that the Veteran was obese, a risk factor for hypertension; and because his diabetes had not caused any renal symptomatology as of yet, which suggested that the hypertension was not caused by his diabetes.  The Board notes that this opinion does not clearly address the issue of whether the Veteran's hypertension was aggravated by his service-connected DM, and therefore, as noted above, is at least partially inadequate.  See El-Amin, supra.

The Veteran was afforded another VA examination in October 2009.  At that time it was noted that the Veteran's hypertension was well controlled with his prescribed medication regimen.  After examination, the examiner opined that the Veteran's hypertension was not directly or conclusively caused by his service-connected DM.  The examiner explained that while there is a strong association between hypertension and diabetes in current medical literature, there was no conclusive scientific consensus in the scientific community that hypertension was caused by diabetes.  The rationale for the examiner's opinion was not detailed, as he did not cite to any specific evidence relevant to the Veteran's claim, he simply stated a broad medical explanation regarding the association of hypertension and diabetes without relating it to the Veteran's specific case.  Further, similar to the opinion obtained in January 2006, the October 2009 opinion did not address the issue of aggravation.  As such, this opinion is also somewhat inadequate.  Id.  

In September 2010, the Veteran was afforded a VA examination for his service-connected DM.  At that time it was noted that the Veteran had a current diagnosis of hypertension and the VA examiner noted that the October 2009 VA examiner had opined the hypertension was not related to the Veteran's DM. The September 2010 VA examiner did not provide an independent opinion as to the relationship, if any, between the Veteran's hypertension and service-connected DM.  

Pursuant to a January 2013 Board remand, the Veteran was afforded a new VA examination of his hypertension in February 2013.  After examination and interview of the Veteran, the examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected DM or IHD.  He further opined that the Veteran's hypertension had not been aggravated beyond its natural progression by his service-connected DM or IHD.  The examiner explained that there was no evidence in the record to suggest that the Veteran's DM or IHD caused his hypertension and he cited to an article that listed risk factors for hypertension, which included obesity.  Further, he noted that while the Veteran's hypertension and DM diagnoses were made around the same time, he was not diagnosed with IHD until 2007, more than a decade after the reported 1993 diagnosis of hypertension.  Additionally, the examiner explained that the Veteran's hypertension had been well controlled since 2005 and he had not been required to change his medication since that time, which indicated his hypertension was not aggravated by his DM or IHD.  

After review of the February 2013 opinion, the Board was unable to determine, with a reasonable degree of certainty, that the examiner reviewed the favorable evidence of record, i.e. the May 2007 letter from his private physician which indicated there was a possible relationship between the Veteran's hypertension and DM.  The Board was unable to make this determination as the examiner did not address such evidence in his opinion, and only cited to a medical article without explaining why the article was relevant in the Veteran's particular case.  Based on the lack of clarity and ambiguous nature of the February 2013 VA examination report, the Board sought further opinions.

In June 2013 and October 2013, the Board requested file reviews and medical opinions from an internist and cardiologist, respectively, to determine whether the Veteran's current hypertension was caused or aggravated by either his service-connected DM, to include any associated obesity, or his service-connected IHD.  In accordance with the Board's request a September 2013 opinion was provided by an endocrinologist concerning the service-connected DM and a November 2013 opinion was provided by a cardiologist concerning the service-connected IHD.  

In his September 2013 opinion, Dr. O.A., opined that there was no direct evidence to conclude that the Veteran's DM caused or aggravated his hypertension beyond its natural course of disease progress.  Dr. O.A. noted that there was a general relationship between DM and hypertension, in that the blood pressure threshold for a hypertension diagnosis and treatment is lower in diabetic patients; however, he explained that the Veteran had a clear underlying risk factor of a history of obesity which predisposed him to the development of both hypertension and DM.  He went on to explain that while the Veteran had required medication for his hypertension

for many years, which provided good control, he had been able to manage his DM with only diet control for several years.  Further, there was no evidence that his DM had been overtly uncontrolled for any period of time, and he had never experienced hospitalizations for complications of his DM, like ketoacidosis.  Dr. O.A. also opined that any additional obesity caused by the Veteran's DM, as indicated by Dr. M.J.'s May 2007 letter, was unlikely to have caused his hypertension, as the Veteran had a long history of obesity prior to his DM diagnosis.  

In a November 2013 opinion, Dr. S.T., a cardiologist, opined that it was less likely than not that the Veteran's service-connected IHD caused or aggravated his hypertension beyond the normal course of the disease process.  Dr. S.T. explained that there was no indication from the Veteran's treatment records that his hypertension had been caused by his IHD, and cited to medical literature which noted that uncontrolled hypertension could aggravate heart disease, but that the reverse was not true.  Dr. S.T. also noted that the Veteran's treatment records indicated that his hypertension had been very well controlled both before and after documented stent procedures in 2007 and 2009, which weighed against a finding that his hypertension had worsened due to his IHD.  

Based on the evidence of record, the Board finds that service connection for hypertension on the basis that such disability became manifest in service and continued since is not warranted.  The Board notes that the exact date of onset of hypertension is not clear from the record.  In this regard, at his February 2013 VA examination the Veteran reported he had been diagnosed with hypertension in 1993, which, he reported, was the same time he was diagnosed with DM.  However, April 2007 private treatment records show that he indicated he had been diagnosed with DM in 2003.  The Board notes that the earliest treatment notes of record are dated May 2005 from his private provider, and at that time, the Veteran already had a current diagnosis of hypertension, however, if the diagnosis was made as early as 1993, that is still nearly 21 years following his separation from active service.   Further, it is important to note that the Veteran does not specifically contend that he had hypertension in service or within the presumptive period, or that symptoms were continuous after service.  His claim is primarily based on the alleged relationship between his service-connected DM and IHD, and that one, or both, of these conditions aggravated his hypertension.  Additionally, blood pressure findings were normal during active service, and there is no evidence that the Veteran suffered from hypertension until at least 21 years after separation from active service.  Consequently, service connection for hypertension on the basis that such disability became manifest in service and persisted is not warranted.  As there is no competent evidence that hypertension was manifested in the first post-service year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for hypertension).

What remains for consideration is whether the Veteran's hypertension could otherwise be related to his active service, to include his service-connected DM or IHD.  At the outset, there is no evidence or allegation suggesting that the Veteran's active service alone is responsible for his current hypertension.  The competent medical evidence that addresses any possible relationship between his service-connected DM and IHD and his current hypertension includes the September 2013 opinion from the endocrinologist and the November 2013 opinion from the cardiologist, who opined that the Veteran's hypertension was not caused by or aggravated beyond its normal progression by either his DM or IHD, respectively.  These opinions were well reasoned with detailed rationale.  As rationale for his September 2013 opinion, the endocrinologist explained that the Veteran's DM had been controlled by diet alone for many years, there had been no evidence that it had ever been overtly uncontrolled at any time, the Veteran's hypertension had been well controlled with medication, and the Veteran had a long history of obesity which predisposed him to hypertension.  As rationale for his November 2013 opinion, the cardiologist explained that while hypertension can cause or aggravate IHD, IHD does not cause or aggravate hypertension.  As there are no contrary competent medical opinions of record, the Board finds the September 2013 and November 2013 medical opinions probative and persuasive.  

The Veteran's expressions of his belief that his hypertension is related his active service, specifically to his service-connected DM and IHD have been considered.  They are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim (notably, the September 2013 and November 2013 medical opinions e.g.).  Significantly, whether hypertension may, (in the absence of competent medical evidence, as here) be related to other service-connected disabilities is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, 492 F.3d at 137 (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

In sum, there is no evidence that the Veteran was treated for symptoms of hypertension while on active service; that the Veteran was diagnosed with hypertension within the first post-service year; and the competent medical evidence of record shows that his current hypertension was not caused or aggravated beyond its normal progression by his service-connected diabetes mellitus or ischemic heart disease.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II or ischemic heart disease.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II or service-connected ischemic heart disease, is denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


